12/28/2021


                                          DA 19-0167
                                                                                         Case Number: DA 19-0167

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2021 MT 325N



STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

ALAN TODD RUFF,

               Defendant and Appellant.


APPEAL FROM:           District Court of the Eighteenth Judicial District,
                       In and For the County of Gallatin, Cause No. DC-17-225C
                       Honorable John C. Brown, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Alexander H. Pyle, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Roy Brown, Assistant
                       Attorney General, Helena, Montana

                       Marty Lambert, Gallatin County Attorney, Bjorn E. Boyer, Deputy County
                       Attorney, Bozeman, Montana


                                                   Submitted on Briefs: December 8, 2021

                                                              Decided: December 28, 2021


Filed:

                                 c ir-641.—if
                       __________________________________________
                                         Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion, shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Alan Todd Ruff appeals from the July 31, 2018 Sentencing Order of the

Eighteenth Judicial District Court, Gallatin County, prescribing probation conditions

related to alcohol and gambling restrictions. We affirm.

¶3     Ruff pled guilty to one count of incest and one count of sexual assault. He was

sentenced to 60 years with 20 years suspended for the incest count, and 20 years with no

time suspended for the sexual assault count.           The sentence also includes probation

conditions related to alcohol and gambling. Specifically, Ruff is prohibited from using or

possessing alcohol or illegal drugs, or seeking employment where alcohol is the chief item

of sale; Ruff shall not enter any casinos or engage in gambling activity; and Ruff shall

submit to drug testing and obtain a chemical dependency evaluation at his expense if

requested by his probation officer. Ruff did not object to these conditions at the time of

the sentencing hearing. He appeals these conditions on the basis that they lack a nexus to

either the offenses (incest and sexual assault, which he contends were committed without

the influence of drugs or alcohol), or the offender.

¶4     We review a criminal sentence for legality, “that is, whether the sentence falls within

the statutory parameters.” State v. Hernandez, 2009 MT 341, ¶ 3, 353 Mont. 111,

220 P.3d 25 (citing State v. Kotwicki, 2007 MT 17, ¶ 5, 335 Mont. 344, 151 P.3d 892). If

                                              2
a probation condition is not objected to below, we generally refuse to address the issue on

appeal. State v. Ashby, 2008 MT 83, ¶ 22, 342 Mont. 187, 179 P.3d 1164. However, if the

sentence is illegal or “exceeds statutory mandates,” this Court will review the sentence

even if not objected to below. State v. Stiles, 2008 MT 390, ¶ 11, 347 Mont. 95,

197 P.3d 966 (citing State v. Lenihan, 184 Mont. 338, 343, 602 P.2d 997, 1000 (1979)).

A sentencing court’s failure to abide by certain statutory requirements, such as considering

relevant factors, may result in an objectionable sentence; however, an objectionable

sentence is not necessarily an illegal sentence subject to the exception in

Lenihan.    Kotwicki, ¶ 13; State v. Ingram, 2020 MT 327, ¶ 18, 402 Mont. 374,

478 P.3d 799.

¶5     Ruff urges this Court to overrule Stiles and find that a sentence condition that lacks

the appropriate nexus to the offense or offender amounts to an illegal sentence subject to

the Lenihan exception.1 The State argues that this Court’s decisions prior to Stiles do not

hold that unpreserved nexus objections are reviewable, even though we have stated that to

be legal, “a condition of a sentence must” have a nexus to the conviction. State v. Marshall,

2007 MT 218, ¶ 20, 339 Mont. 50, 170 P.3d 923. For example, in Ashby, this Court

cautioned defendants that a failure to object to improper conditions at or before sentencing

may result in a waiver of that objection. Ashby, ¶ 22.

¶6     The alcohol and gambling probation conditions imposed on Ruff are within the

District Court’s authority under § 46-18-202, MCA, and do not exceed the court’s


1
 Ruff also urges the Court to overrule Hernandez. Because we affirm the conviction based on our
holding in Stiles, we decline to review the Hernandez holding.
                                              3
sentencing authority. The District Court’s failure to address the nexus between the

conditions and the offense is a failure to follow a statutory requirement but it does not

exceed statutory mandates. The deficiency merely renders the sentence objectionable.

Stiles, ¶ 11. We decline to overrule Stiles and review Ruff’s unpreserved objections to the

sentence conditions related to alcohol and gambling.

¶7     We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. This appeal presents

no constitutional issues, no issues of first impression, and does not establish new precedent

or modify existing precedent. We affirm.


                                                  /S/ JAMES JEREMIAH SHEA


We Concur:

/S/ MIKE McGRATH
/S/ BETH BAKER
/S/ INGRID GUSTAFSON
/S/ JIM RICE




                                             4